DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Clayton et al. (U.S. Patent 5,328,540).  Clayton et al., hereafter “Clayton,” show that it is known to have a portion of an aircraft which includes a composite ply (Abstract; Column 1, lines 9-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton, in view of Roeters et al. (U.S. Patent 6,431,623).
Regarding Claim 1, Clayton shows that it is known to carry out a method for forming a composite structure with a desired shape (Column 1, lines 46-68), the method comprising transporting a composite ply from the first location to a second location (Column 5, lines 32-34; Column 8, lines 38-39), placing the composite ply on a forming tool at a second location (Column 8, lines 37-39), forming a vacuum-tight chamber when the composite ply is placed on the forming tool at the second location (Column 8, lines 63-66), and drawing a vacuum in the second vacuum-tight chamber to provide a vacuum bag structure in which the composite ply can consolidate (Column 8, lines 39-55).  Clayton does not show automation of the composite ply transport.  Roeters et al., hereafter “Roeters,” show that it is known to use a suction force/vacuum chamber to pick up and transport a composite ply from a first location to a second location (Column 2, lines 2-3, 48-67; Column 3, lines 1-3).  It would have been obvious to one of ordinary skill in the art to use Roeters’ suction force transport machine to replace the operator/technician in Clayton in order to reduce human error and to enable transport of plies too heavy for a person to lift, and also because automating a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art (MPEP 2144.04 (III)).
Regarding Claim 2, Clayton shows the method of claim 1 above, including one wherein placing the composite ply on a forming tool includes placing the composite ply on any previously draped plies so that the composite ply is draped-formed to contours of the previous draped plies or to contours of the forming tool (Column 2, lines 9-16), meeting applicant’s claim.
Regarding Claim 3, Clayton shows the method of claim 2 above, including one comprising drawing a vacuum in the second vacuum-tight chamber to provide a vacuum bag structure in which a composite preform is formed from a plurality of composite plies (Column 2, lines 9-16), meeting applicant’s claim.
Regarding Claim 4, Clayton shows the method of claim 3 above, including one comprising allowing the composite preform to be compacted by the vacuum in the vacuum bag structure and thereby to form the composite structure with the desired shape (Column 2, lines 10-14), meeting applicant’s claim.
Regarding Claim 5, Clayton shows the method of claim 4 above, including one comprising releasing the vacuum that is in the vacuum bag structure (Column 8, lines 55-56), meeting applicant’s claim.
Regarding Claim 6, Clayton shows the method of claim 1 above, including one comprising removing the formed composite structure with the desired shape (Column 8, lines 56-62), meeting applicant’s claim.
Regarding Claim 8, Clayton shows the method of claim 1 above, including one wherein the method is performed by a computer having a memory executing one or more program of instructions which are tangibly embodied in a storage medium readable by the computer (control unit 92, 108, 128), meeting applicant’s claim.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton and Roeters, in view of August et al. (U.S. Patent 4,133,711).  Clayton shows the method of claim 1 above, but he does not show trimming the composite ply prior to picking up the composite ply.  August et al., hereafter “August,” show that it is known to create a composite structure including trimming the composite ply prior to transporting the composite ply (Figure 8, element 58; Figure 15, element 57).  It would have been obvious to use August’s trimming operation prior to Clayton’s transport step in order for the ply to fit appropriately on the work table.

Allowable Subject Matter
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record dos not suggest the claimed method for forming a composite structure with a desired shape, especially including the step of picking up a composite play by drawing a vacuum through a ply transporting and compacting apparatus which includes a top-layer sheet of flexible material, a bottom-layer sheet of perforated flexible material, and a middle-layer sheet of flow media material disposed between the top-layer sheet and the bottom-layer sheet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742